Citation Nr: 1510074	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision, by the Honolulu, Hawaii, Regional Office (RO), which granted service connection for hypertension and assigned a 0 percent disability rating, effective October 19, 2009.  The Veteran perfected a timely appeal of that decision.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS e-folder does not contain any documents other than an Informal Hearing Presentation submitted by the Veteran's representative on February 10, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his service-connected hypertension.  The Veteran maintains that his hypertension is more disabling than currently evaluated.  In his substantive appeal, dated in July 2010, the Veteran indicated that he must take medication on a daily basis for treatment of his hypertension and control of blood pressure.  He therefore contends that a higher initial rating is warranted.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & West 2013); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & West 2013); 38 C.F.R. § 3.159 (2013).  

The most recent VA examination addressing hypertension was conducted in January 2010.  Thus, this evidence is inadequate to assess the Veteran's current level of severity, since this examination is more than five years old.  Additionally, the examination was for the purpose of establishing service connection and not for the purpose of assessing the Veteran's current level of severity.  Therefore, a new VA examination is required to assess the current levels of severity of the Veteran's hypertension.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board also notes that, in a statement from the Veteran's treating physician, Dr. Michael J. Young, dated in June 2010, he reported that the Veteran had hypertension which requires the use of three antihypertensive medications to control.  Dr. Young further noted that the Veteran's blood pressure would be predominantly 160 or more, and his diastolic blood pressure would be predominantly 100 or more.  This statement suggests that the disability might have worsened since the Veteran's last VA examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (rating criteria include: 10 percent rating warranted if systolic pressure predominantly greater than 160).  

In light of the assertions made by the Veteran and his representative and the newly additional private medical evidence, the Board finds that the Veteran should be afforded another examination to ascertain the current severity of his hypertension.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claim for a higher rating for hypertension that are not yet associated with the claims file.  He should be asked for additional information regarding his treating physician, Dr. Michael J. Young.  All available records from this doctor dated from 2010 forward should be sought and associated with the file.  All reasonable attempts should be made to obtain such records after necessary authorizations have been received from the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  
 
2.  The RO shall schedule the Veteran for a VA medical examination to assess the severity of his service-connected hypertension.  All indicated tests and studies are to be performed and current blood pressure readings should be recorded.  In conjunction with the examination, the claims file should be made available to the physician for review of the case.  The examiner is requested to indicate whether the Veteran's diastolic pressure is: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner should indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  The examiner is asked to comment on the impact of the hypertension on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  

3.  To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the issue on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



